Exhibit 10.1

FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 10, 2014 (this “Fourth Amendment”) is made by and among GSI Group
Corporation, a Michigan corporation (the “Lead Borrower”), NDS Surgical Imaging,
LLC, a Delaware limited liability company (“NDS” and, together with the Lead
Borrower, the “Borrowers” and each a “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada
(“Holdings”), each of the other Guarantors party hereto, each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of December 27, 2012
(as amended pursuant to that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of January 14, 2013, that certain Joinder and
Amendment Agreement dated as of February 1, 2013, that certain Second Amendment
to Amended and Restated Credit Agreement dated as of April 30, 2013, and that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
September 13, 2013, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make certain financial accommodations to the Borrowers;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrowers have
provided notice to the Administrative Agent to request a $100,000,000 increase
in the Revolving Credit Facility;

WHEREAS, the Lenders have agreed to provide new or additional Revolving Credit
Commitments, as applicable, pursuant to the terms and conditions set forth
herein and in the Credit Agreement; and

WHEREAS, the Borrowers, the Lenders and Administrative Agent wish to amend the
Credit Agreement in certain respects, all on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1. Definitions. Except as otherwise defined in this Fourth Amendment, terms
defined in the Credit Agreement are used herein as defined therein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent specified in Section 3 below, the undersigned Lenders hereby agree
that, effective as of the date hereof, the Credit Agreement shall be amended as
follows:

(a) The definition of “Consolidated Funded Indebtedness” in Section 1.01 of the
Credit Agreement shall be amended by inserting the phrase “other than in respect
of Capitalized Leases for real property (if capitalization of such leases arises
under GAAP)” at the end of clause (e) so that the entire definition of
Consolidated Funded Indebtedness reads as follows:

““Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any Permitted
Subordinated Debt) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all Purchase Money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
other than in respect of Capitalized Leases for real property (if capitalization
of such leases arises under GAAP), (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than any Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to such Borrower or such Subsidiary, in the cases of clauses
(a), (b) and (d), to the extent any of such obligations would appear as a
liability on the face of a balance sheet of Holdings prepared in accordance with
GAAP.”

(b) The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
shall be amended by deleting the definition in its entirety and inserting the
following definition in its stead:

““Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or, if LIBOR is not
available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or, if LIBOR is not

 

2



--------------------------------------------------------------------------------

available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00
a.m., London time determined two Business Days prior to such date for
U.S. Dollar deposits with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

(c) The definition of “Fee Letter” in Section 1.01 of the Credit Agreement shall
be amended by deleting the definition in its entirety and inserting the
following definition in its stead:

““Fee Letter” means the letter agreement, dated as of January 14, 2014, among
the Borrowers, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Administrative Agent.”

(d) Section 1.01 (Defined Terms) of the Credit Agreement shall be amended by
inserting the following defined term in the appropriate alphabetical order:

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

(e) Section 7.02(f) (Indebtedness) of the Credit Agreement shall be amended by
inserting the phrase “(other than in respect of Capitalized Leases for real
property ((if capitalization of such leases arises under GAAP)” so that the
entire Section 7.02(f) reads as follows:

“Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness (other
than in respect of Capitalized Leases for real property (if capitalization of
such leases arises under GAAP)) at any one time outstanding shall not exceed
$5,000,000;”

(f) Section 7.03(j)(iv) (Investments) of the Credit Agreement shall be amended
by deleting “2.25” therefrom and inserting “2.50” in its stead, so that the
entire Section 7.03(j)(iv) reads as follows:

“(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or

 

3



--------------------------------------------------------------------------------

other acquisition, (x) Holdings and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.10, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby, (y) the
Consolidated Leverage Ratio for the twelve-month period ended as of the end of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) shall be no more than 2.50 : 1.00
calculated as though such purchase or other acquisition had been consummated as
of the first day of the fiscal period covered thereby and (z) the Borrowers
shall have Excess Availability of at least $25,000,000; and”

(g) Section 7.06(h) (Restricted Payments) of the Credit Agreement shall be
amended by deleting “2.25” therefrom and inserting “2.50” in its stead, so that
the entire Section 7.06(h) reads as follows:

“Holdings, each Borrower and each Subsidiary may make repurchases of their
Equity Interests so long as (A) immediately before and immediately after giving
pro forma effect to any such repurchase, no Event of Default shall have occurred
and be continuing and (B) immediately after giving effect to such repurchase,
(x) Holdings and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 7.10, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
repurchase had been consummated as of the first day of the fiscal period covered
thereby, (y) the Consolidated Leverage Ratio for the twelve-month period ended
as of the end of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01(a) or (b) shall be no more than
2.50 : 1.00 calculated as though such repurchase had been consummated as of the
first day of the fiscal period covered thereby and (z) the Borrowers shall have
Excess Availability of at least $25,000,000.”

(h) Section 7.10(b) (Financial Covenants) of the Credit Agreement shall be
amended by deleting “2.75” therefrom and inserting “3.00” in its stead, so that
the entire Section 7.10(b) reads as follows:

“Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at the
end of any Measurement Period to be greater than 3.00 : 1.00.”

(i) Exhibit D (Form of Compliance Certificate) and Exhibit N (Form of Permitted
Acquisition Certificate) to the Credit Agreement are hereby amended by deleting
such exhibits in their entirety and replacing them with the corresponding
exhibits set forth in Annex I attached hereto.

(j) The schedules to the Credit Agreement are hereby amended by deleting such
schedules in their entirety and replacing them with the corresponding schedules
set forth in

 

4



--------------------------------------------------------------------------------

Annex II attached hereto. To the extent necessary, the Lenders will make
assignments of Revolving Credit Loans to give effect to the new Revolving Credit
Commitments set forth on the new Schedule 2.01.

3. Conditions Precedent. The amendments to the Credit Agreement set forth in
Section 2 hereof shall become effective, as of the date hereof, upon
satisfaction of the following conditions precedent:

(a) the Borrowers shall have delivered to the Administrative Agent a counterpart
of this Fourth Amendment executed by the Borrowers and each other Loan Party;

(b) the Required Lenders and the Administrative Agent shall have indicated their
consent and agreement by executing this Fourth Amendment;

(c) the Borrowers shall have delivered to the Administrative Agent new or
amended and restated Revolving Credit Notes, as appropriate;

(d) the Loan Parties shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase and (ii) in the case
of the Lead Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of Section 2.15 of the Credit Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (B) no Default or Event of Default exists;

(e) the Borrowers shall have paid all fees and other amounts due and payable by
it under the Credit Agreement, including to the extent invoiced the reasonable
fees, costs and expenses owing to Choate, Hall & Stewart LLP, and under the Fee
Letter;

(f) the representations and warranties made by each Loan Party in Section 4
hereof are true and correct as of the date hereof; and

(g) no Event of Default shall have occurred and be continuing.

4. Representations and Warranties.

(a) The Borrowers and the other Loan Parties each represents and warrants to the
Lenders that the representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on the date hereof,
other than any representation and warranty that is qualified

 

5



--------------------------------------------------------------------------------

as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date hereof; provided that (a) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, (b) the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively and (c) each reference in the Credit Agreement to “this Agreement”
or the “Credit Agreement” or the like shall include reference to this Fourth
Amendment and the Credit Agreement as amended hereby.

(b) The execution, delivery and performance by each Loan Party of this Fourth
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries; except for conflicts or breaches which could not reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Fourth Amendment
or any other Loan Document, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) those which have been duly obtained, taken,
given or made and are in full force and effect, (ii) those required under
agreements that a Loan Party is permitted to execute pursuant to this Fourth
Amendment, (iii) those required by applicable law or regulation, and (iv) those
the failure of which to be obtained would not reasonably be expected to have a
Material Adverse Effect.

(d) This Fourth Amendment has been, and each other Loan Document, when delivered
hereunder and under the Credit Agreement, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Fourth Amendment
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as may be
limited by Debtor Relief Laws or by general principals of equity.

5. Effect on Loan Documents. The Credit Agreement (as amended hereby), including
the Continuing Guaranty set forth in Article X thereof, and the other Loan
Documents shall be and remain in full force and effect in accordance with their
terms and hereby are ratified and confirmed in all respects by the Borrowers and
the Guarantors. Except as expressly set forth herein the execution, delivery,
and performance of this Fourth Amendment shall not operate as a waiver or an
amendment of any right, power, or remedy of the Administrative Agent or any

 

6



--------------------------------------------------------------------------------

Lender under the Credit Agreement or any other Loan Document, as in effect prior
to the date hereof. Each of the Loan Parties hereby ratifies and confirms in all
respects all of its obligations under the Credit Agreement (as amended hereby)
and the other Loan Documents to which it is a party. For purposes of clarity,
the provisions of Section 2.15 (Increase in Revolving Credit Facility) shall,
notwithstanding the $100,000,000 increase in the Revolving Credit Commitment
requested by the Borrowers and given effect by this Fourth Amendment, continue
to be effective and available to the Borrowers in an amount not exceeding
$100,000,000 (in accordance with the terms of the Credit Agreement), following
consummation of the transactions contemplated by this Fourth Amendment.

6. No Novation; Entire Agreement. This Fourth Amendment evidences solely the
amendment of the terms and provisions of the obligations of the Borrowers and
the other Loan Parties under the Loan Documents and is not a novation or
discharge thereof. There are no other understandings, express or implied, among
the Borrowers, the other Loan Parties, the Administrative Agent and the Lenders
regarding the subject matter hereof or thereof.

7. Choice of Law. This Fourth Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. Counterparts; Facsimile Execution. This Fourth Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Fourth Amendment
by facsimile shall be as effective as delivery of a manually executed
counterpart of this Fourth Amendment.

9. Construction. This Fourth Amendment is a Loan Document. This Fourth Amendment
and the Credit Agreement shall be construed collectively and in the event that
any term, provision or condition of any of such documents is inconsistent with
or contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this Fourth Amendment shall supersede
and control the terms, provisions and conditions of the Credit Agreement. Upon
and after the effectiveness of this Fourth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as of the date first above written.

 

LEAD BORROWER: GSI GROUP CORPORATION By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Chief Financial Officer HOLDINGS: GSI GROUP INC.
By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Chief Financial Officer GUARANTORS: EXCEL
TECHNOLOGY, INC. MICROE SYSTEMS CORP. MES INTERNATIONAL INC. By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Secretary CAMBRIDGE TECHNOLOGY, INC. CONTINUUM
ELECTRO-OPTICS, INC. PHOTO RESEARCH, INC. SYNRAD, INC. By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Assistant Secretary GSI GROUP LIMITED By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Director

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BORROWER: NDS SURGICAL IMAGING, LLC By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Angela Larkin

Name:   Angela Larkin Title:   Assistant Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Luanne T. Smith

Name:   Luanne T. Smith Title:   Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:  

/s/ Michael Shuhy

Name:   Michael Shuhy Title:   Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA N.A. By:  

/s/ Dan Lobdell

Name:   Dan Lobdell Title:   Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Meredith E. Christensen

Name:   Meredith E. Christensen Title:   Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Senior Vice President

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO. By:  

/s/ Jed Hall

Name:   Jed Hall Title:   Managing Director

 

[Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

     Term Commitments     Revolving Credit Commitments  

Lender

   Commitment      Applicable
Percentage     Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 11,375,000.00         28.000000000 %    $ 44,750,000.00        
25.571428571 % 

Silicon Valley Bank

   $ 9,750,000.00         24.000000000 %    $ 40,250,000.00         23.000000000
% 

HSBC Bank USA, N.A.

   $ 6,500,000.00         16.000000000 %    $ 28,000,000.00         16.000000000
% 

JPMorgan Chase Bank, N.A.

   $ 5,687,500.00         14.000000000 %    $ 26,812,500.00         15.321428571
% 

TD Bank, N.A.

   $ 5,687,500.00         14.000000000 %    $ 24,312,500.00         13.892857143
% 

Brown Brothers Harriman & Co.

   $ 1,625,000.00         4.000000000 %    $ 10,875,000.00         6.214285714
% 

Total

   $ 40,625,000.00         100.000000000 %    $ 175,000,000.00        
100.000000000 % 